NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-3152
                                      _____________

                                JAMES OSCAR WRIGHT,
                                             Appellant

                                              v.

 DEBRA K. SAUERS. Superintendent; MICHAEL OVERMYER Dep. Superintendent;
    ERIC TICE, Dep. Superintendent; ANTHONY GATTO, Correctional Officer;
  DANIEL CLEVER, Correctional Officer; NANCY MCGARVIE, Medical Director;
  WEXFORD HEALTH SOURCES INC, At SCI Forest; KIM SMITH, CHCA at SCI
          Forest; RAYMOND BURKHART; CORIZON HEALTH INC
                                _____________

                 On Appeal from the United States District Court for the
                             Western District of Pennsylvania
                                  (No. 1:13-cv-00358)
                    District Judge: Honorable Susan Paradise Baxter
                                     _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 12, 2018

           Before: CHAGARES, GREENBERG, and FUENTES, Circuit Judges

                                (Opinion filed: July 2, 2018)
                                      _____________

                                        OPINION ∗
                                      _____________




       ∗
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
FUENTES, Circuit Judge.

         James Oscar Wright, a former Pennsylvania state prisoner, appeals the District

Court’s grant of summary judgment in his civil rights action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act (the “Act”). For the

following reasons, we affirm.

                                              I.

         Because the facts are well-known to the parties, we discuss only those facts

necessary to our disposition.     In 2012, Wright was involved in an altercation with

Corrections Officer Anthony Gatto while housed in a state correctional facility (the

“Prison”). 1 As a result of the incident, Wright’s right foot was severely broken.

         Thereafter, Wright sought redress through the grievance process outlined in

Department of Corrections Policy DC-ADM 804. DC-ADM 804 provides that, “[i]f the

inmate desires compensation or other legal relief normally available from a court, the

inmate shall request the specific relief sought in his/her initial grievance.” 2 Here, while

Wright’s initial grievance gave a detailed account of the underlying incident, it did not

request monetary relief (or any relief for that matter).

         After the Prison investigated and rejected the grievance, Wright filed this action

alleging, inter alia, that Gatto used excessive force in violation of his Eighth Amendment

rights. In 2017, Gatto—after having already once moved for summary judgment—again


1
  In his brief, Gatto’s last name is spelled “Gotto.” However, because he is listed as “Gatto”
in the caption and on the docket sheet, we will refer to him as “Gatto” in this opinion.
2
    JA 261 (emphasis added).

                                              2
sought summary judgment on the basis that Wright failed to exhaust by not seeking

monetary relief in his initial grievance. The District Court granted summary judgment in

favor of Gatto. This appeal followed. 3

                                            II.

         On appeal, Wright argues that we should reverse the District Court’s exhaustion

determination and remand for a trial on the excessive force claim. We disagree.

         The District Court’s finding of procedural default is supported by our Court’s

decision in Spruill v. Gillis. 4 In Spruill, we rejected a procedural default claim based on

an inmate’s failure to specifically request monetary relief on a prior version of DC-ADM

804. 5 In so holding, we emphasized that the grievance policy in effect at that time

permitted—but did not require—an inmate to identify the relief sought (including

monetary relief) in his grievance. 6 Crucially, however, we also observed that—to the

extent it was dissatisfied with our ruling—the Prison could “alter the grievance system to

require more (or less) of inmates by way of exhaustion.” 7




3
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We have
jurisdiction under 28 U.S.C. § 1291. We review de novo the District Court’s determination
that Wright failed to exhaust administrative remedies. Robinson v. Superintendent
Rockview SCI, 831 F.3d 148, 153 (3d Cir. 2016). In so doing, we accept the District Court’s
factual findings unless clearly erroneous. Id.
4
    372 F.3d 218 (3d Cir. 2004).
5
    Id. at 233–34.
6
 See id. at 233 (“Since an optional procedural provision cannot give rise to a procedural
default, it appears that [plaintiff] is not now precluded from seeking money damages.”).
7
    Id. at 235.

                                             3
         Subsequently, the Prison amended its policy to include the mandatory language

deemed lacking in Spruill. Indeed, as noted, DC-ADM 804 now requires an inmate to

specify whether he seeks “compensation or other legal relief normally available from a

court” in his initial grievance. 8 Since this requirement is now mandatory, the District Court

rightly held that Wright procedurally defaulted his claim for money damages by failing to

request such relief in his grievance.

         In response, Wright argues that the Act only requires exhaustion of the grievance

process, not forms of relief. 9 This argument fails. The Supreme Court has held that the

Act “requires proper exhaustion.” 10 In this regard, “it is the prison’s requirements, [] not

the [Act], that define the boundaries of proper exhaustion.” 11 Here, the Prison’s policy

required Wright to specifically request monetary relief in his initial grievance. Because

Wright failed to do so, he defaulted his claim for money damages. 12

         Finally, Wright maintains that, even if his grievance was defective, the Prison

waived any argument regarding exhaustion by evaluating—and rejecting—his grievance

on the merits. This argument is unavailing. Wright submitted a grievance that the Prison



8
    JA 261.
9
  See Booth v. Churner, 532 U.S. 731, 739 (2001) (observing that “one ‘exhausts’
processes, not forms of relief”).
10
     Woodford v. Ngo, 548 U.S. 81, 93 (2006).
11
     Jones v. Bock, 549 U.S. 199, 218 (2007).
12
   To the extent that Wright claims the grievance process was “unavailable” because he
was unaware of the severity of his injury when he filed his grievance, we disagree.
Although Wright may not have known the extent of his injury, he knew he suffered an
injury. As such, this argument fails.

                                                4
could, and did, decide on the merits. Nevertheless, even though his grievance was not

entirely deficient, he is still foreclosed from seeking monetary relief because he did not

request it in his initial grievance. Indeed, we contemplated this result in Spruill. 13

                                             III.

       For the foregoing reasons, we affirm the District Court’s grant of summary

judgment.




13
   See Spruill, 372 F.3d at 233 (analyzing if an inmate procedurally defaulted on a claim
for monetary relief where his grievance, which the Prison otherwise considered and
rejected, failed to request such relief).

                                               5